With commendable zeal and candor the appellant has again moved for reargument and has admitted inability to understand our holding in this case. To clarify any confusion that may exist, our opinion holds that Seckosan did not get a full quarter's coverage for the first quarterly premium because the insurance did not take effect until delivery of the policy with its admission of receipt of the first premium; that the consideration for the higher rate from delivery of the policy to July 1 was the lower rate and other benefits given him for the remainder of his expectancy due to his change in age; that this was not a discrimination because the same arrangement was open to other applicants of the same age under the same circumstances; that the parties were consequently free to contract that the second premium should be due July 1, 1928.
Petition denied. *Page 617